Law applicable to non-contractual obligations ('Rome II') (debate)
The next item is the report by Mrs Wallis, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on the law applicable to non-contractual obligations ('ROME II') (PE-CONS 3619/2007 - -.
rapporteur. - Mr President, this is, for us, the final chapter of a very long-running play that started with a Commission proposal in July 2003, but had a longer period of preparation stretching back beyond that. It has very much been a first for the European Parliament, with there being no previous international convention to work on; it was the first time we had codecision in this area and it was the first time that we experienced conciliation in this area.
I, for my part, would like to thank all those in Parliament's conciliation delegation who participated. We left a clear mark, on behalf of Parliament, on the final text - a text which, thanks to Parliament, goes beyond the mere technical and legal, bringing private international law into the open to serve the practical needs of our citizens, particularly in the area of road traffic accidents.
However, we also dealt with technical issues: clarifying definitions on the environment or supplying a solution on the issue of unfair competition, and then grappling with the relationship between European conflict of law rules and internal market instruments. I am not entirely sure that we got it right. I find I have been congratulated from many quarters, which makes me a little nervous. Then we are still trying to have the same debates around Rome I and the review of the consumer acquis. We have, at some point, to get this relationship correct.
It was heartening to us, as Parliament, to have representatives from no less than three DGs of the Commission present at the conciliation and working together. I hope that in future we will be able to reinforce that and see civil justice as a thread that runs through many of the issues that we deal with in the internal market.
There are many leftovers from Rome II that form the basis of studies that I hope the Commissioner will mention in his declaration - studies on road traffic accidents, on defamation, and on the treatment of foreign law. All these issues are absolutely integral to the relationship between civil justice and the internal market. Indeed, we could say that the internal market will function only if we have a coherent system of civil justice.
Civil justice cannot just be an add-on to the internal market - some sort of limited competence where we tread only reluctantly at the invitation of Member States. I seem to remember a long time ago in 1999 in Tampere that there was a vision of an area of civil justice. Rome II was part of that. We need to refocus, to question whether we have a civil justice system in Europe that functions for all the users of the internal market and for our citizens, and is accessible and understandable. Rome II plays its part as forming the basis - the initial roadmap - but the following studies give us the chance to re-evaluate and make the next steps forward.
Vice-President of the Commission. - (FR) Mr President, I should like to congratulate the rapporteur, in particular, on having helped make a success of the conciliation meeting. She has enabled us to arrive at a balanced text after four years of discussions. I believe that Mrs Wallis should be congratulated on the effectiveness with which she has largely helped to make a success of this matter.
In my view, this text is key to the completion of the European area of justice and to the proper functioning of the internal market. It would seem that its implementation in practice is now keenly awaited by the legal and judicial fields as well as by economic operators at EU level.
On the one hand, 'Rome II' will help to increase legal certainty in the area of civil obligations, which is crucial to the proper functioning of the internal market. On the other hand, this regulation will also facilitate the mutual recognition of decisions - a pillar of the European area of justice - and that, in turn, will make it possible to promote mutual confidence among the Member States' judicial systems.
A key issue for Parliament concerns the improved compensation for victims of road accidents. In this regard, I can confirm my commitment and that of the Commission to launch an exhaustive study as soon as possible at EU level and to take the necessary measures, which will enable us to reach the stage of adopting a Green Paper.
I can also confirm the Commission's commitment to submit another study to the colegislator before the end of 2008 on the situation in terms of the law applicable to invasion of privacy, which takes account of the rules on freedom of the press and on freedom of media expression. As I promised during the conciliation phase, should it prove necessary, appropriate measures will be taken, on the basis of consultations.
Finally, with regard to the complex issue of the application of foreign law by the courts, the Commission - which is aware of the existence of different practices in the Member States - is going to publish, at the very latest four years after the entry into force of 'Rome II', a comparative analysis and will be ready to take any appropriate measures that follow on from it.
To conclude, I should like Parliament to confirm this agreement reached in conciliation as the climax to the long-awaited adoption of the 'Rome II' regulation and I hope that the text will be endorsed by a large majority of Members.
on behalf of the PPE-DE Group. - (DE) Mr President, in the debate on second reading we said that we want to keep as much room for manoeuvre open for Parliament as possible. I have no doubt that tomorrow we shall at last find a broad majority, Commissioner.
I was present at the conciliation procedure right to the end and must therefore say that in my opinion we - not only Parliament, but everyone involved - made hardly any use of the room for manoeuvre. We could have wished for something more on one or two points. Mrs Wallis has already mentioned that. I am convinced that a broad majority of the public would be prepared to go a lot further than the statesmen in the classic areas in particular, in road traffic accidents or such areas as punitive damages. When I look at the results of the summit, I can already see something of a gap here. We are trying to fight people's disaffection with Europe with things they do not at all want, but the statesmen are often unwilling to bring in the things the public really wants.
It is also apparent that our meetings will show greater transparency in future, and I have great hopes of that. It is also apparent that officials often have their own hobbyhorses and are much more reserved and restrained than necessary. Unfortunately, politics is not up to speed here. It would be good to have bold political decisions more often, even in the conciliation committees. A Member State that proved obstructive at the last minute might then in fact often not be so politically obstructive.
As Parliament, we have now set out down this road with one of the first cases where codecision has been used in this area, and we ought in future to be even more self-confident in using the room for manoeuvre and demonstrate that we are also capable of allowing such negotiations to fail. In the long run, all the studies and assessments with which we have been prevaricating for three or four years are not enough when the citizens want a decision here and now!
on behalf of the PSE Group. - (ES) Mr President, I would like to congratulate Mrs Wallis on the work that she has done. I believe that we are going to achieve a good agreement, that a majority in Parliament is going to support this proposal and that we will have a new Regulation in the field of non-contractual obligations.
I would like to point out, however, that this Regulation is only going to be the beginning. There is a fundamental difficulty throughout the field of international private law and in the field of conflict of laws, which is simply the judges' inability to apply a law that is not their own. In the European Union - and in general - we have trained judges to apply their own law. When an issue arises in which they have to apply a foreign law, there are immense difficulties.
It is clear that, if two English people have a road accident in France, they are going to apply France's traffic laws - they would not be able to see someone driving on the left as being in the right. In the second part, with regard to the civil liability to be determined, if the judge is English I find it very hard to believe that he would accept the application of the restricted liability rules that exist in French law and not apply the English law.
I therefore believe that this work is only just beginning, as I said before. Commissioner Frattini mentioned a subsequent study by the Commission - which is also mentioned in the draft Regulation - which is on the applicability of the law by the jurisdictions. I believe that this is the second part, a crucial second part.
Those of us who have worked in this field have seen that the courts have a general tendency to apply their own law, the 'lex fori'. This agreement or this Regulation cannot therefore be interpreted without taking account of which jurisdiction is applicable at a particular moment.
The jurisdiction is largely going to determine the law applicable because judges normally resort to any kind of subterfuge. Here, for example, we have eliminated the subterfuge of referral, but there is still the whole issue of public order - the public order clauses - which take up the crucial provisions of national law contained in the draft agreement.
I therefore have the impression that, working on the basis that this Parliament is going to approve the proposal presented to us by Mrs Wallis by a large majority, once it has been approved we are going to have to carry on working in this field. We eagerly await the Commission's studies on this subject and in particular an important element, which is the work with the people who are going to have to apply this Regulation: the judges themselves. We wonder what the attitude of the judges is and how this Regulation will be applied in practice, since experience with international agreements and with the application of the rules of the States' international private law demonstrates this tendency on the part of judges to apply their own national law.
(PL) Mr President, I should like to begin by thanking the rapporteur and also those who have contributed to the draft before us. Clearly, even partial harmonisation of provisions concerning conflict in the area of non-contractual obligations will have a positive impact on the operation of the Community's internal market.
Harmonisation and regulation of the principles of procedure in situations arising in a cross-border context will make it possible to refer to a single legal basis common to all Member States. Cases in point include road accidents, unfair competition, environmental damage, the treatment of foreign law and infringement of personal rights.
This would undoubtedly increase certainty regarding the choice of the appropriate law and the expected outcome of conflicts. It will also facilitate recognition of court rulings. It should be emphasised, however, that the regulation is an instrument of international private law. It does not therefore harmonise the substantive law of Member States. The latter retain full autonomy. What the regulation does do is harmonise conflict with internal law. The regulation will ensure that the same national law is applied in similar cases, but will not impact on decisions concerning the cases themselves.
Mr Medina Ortega rightly pointed out that the decisions and practices of the courts will be the most important element in this area.
The debate is closed.
The vote will take place tomorrow, 11 July 2007.
Written statements (Rule 142)
in writing. - (HU) This regulation is truly a great step forward in the process of Community harmonisation. In a Europe that is in the process of unification, it is indispensable for the judicial fora always to use the same national law in similar cases, regardless of which national court is hearing the case. This measure does significantly increase the legal security of private individuals and business actors involved in cross-border disputes, and avoids 'forum shopping' - that is, the possibility for the plaintiffs to file their lawsuits in whichever Member State they like - while at the same time upholding the autonomy of national law.
I consider it important that we were able to make insurance cover cases of cross-border traffic accidents, and to ensure that the court would take into account the actual circumstances of victims with regard to the payment of damages. Simply to choose the law of the country where the accident took place could have led to unsatisfactory situations on account of the vastly divergent amounts of damages awarded by the various national courts.
The specific rule concerning unfair competition is very important for judges and lawyers. The same rule also limits to a large extent the practice of 'forum shopping'.
It is regrettable, but in the interests of a comprehensive compromise it is acceptable to leave out regulations concerning the infringement of personal rights - and in particular concerning the rules of libel in the press. It is our hope that as part of the examination of the regulation, we will succeed in resolving this question as well.
It is important to define the notion of 'environmental damage', which is in harmony with other European Union legislation, and in particular with the Environmental Liability Directive.
All in all, I find the final text a satisfactory and balanced compromise.